*331The opinion of the court was delivered by
Ross, J.
The statute (Gen. Sts., ch. 24, § 65) which confers power upon the court to compel towns other than the one in which a highway is to be built, to contribute towards the building of such highway, provides that the court shall determine, in the manner therein pointed out, that the expense of building the highway would impose an excessive burden upon the town in which the highway is located, and that the construction of the highway will be beneficial to the town called upon to contribute. The benefit to be derived from the construction of the highway by the town called upon to contribute, seems to be one of the elements, if not the principal element, which confers jurisdiction upon the court to compel such contribution. The order of the court compelling ..contribution, is generally made, and the cne involved in this case was made, in such a manner that the defendant could not be called upon to contribute one fifteenth of the expense of the highway, until the town asking for contribution had completed and opened the highway for travel. It is made in this way, in order to insure to the contributing town the benefit intended by the statute, before its inhabitants can be called upon to part with their money to aid in the construction of the highway. Ordinarily, it is the completion of the entire highway which confers the benefit upon the contributing town. In most cases the completion of a portion of the hig'.iway would furnish no occasion for compelling contribution, upon the ground, either that the expense of constructing such portion would be excessively burdensome upon the town in which the highway is located, or that its construction would be beneficial to the neighboring towns. It is conceded by the counsel for the plaintiff, that under the original order, the plaintiff would have no right to demand payment of one fifteenth of the expense of the highway until the whole highway named in the order had been completed ; but it is claimed that the action of this court discontinuing the uncompleted portion of the highway, relieved the plaintiff of the necessity of further complying with the order, and gave it the right, immediately to call upon the defendant to pay one fifteenth of what it had expended under the original order. The plaintiff’s right to compel contribution from the defendant, is *332wholly derived from the order and judgment, of the court establishing the highway. The judgment of this court, discontinuing the unconstructed portion of the highway, did not touch, modify, or attempt to modify, the order and judgment of the court which established the highway, except to relieve the' plaintiff from the burden of building that portion of the highway which was then unconstructed. The right of the plaintiff to compel contribution from the defendant was left by the judgment of this court, to remain just as it had been established by the <. rder and judgment of the court which established the highway. The completion and opening for travel of the whole highway, remained a condition precedent, which must be performed by the plaintiff before it could call upon the defendant to pay one fifteenth of the expense of its construction. It does not follow, because this court discontinued a portion of the higway, that it would have made the order of contribution on the defendant if the original judgment had compelled the construction of only that portion of the highway which the plaintiff has built. The highway as constructed confers no especial benefit upon the defendant, and can furnish very little if any accommodation to the inhabitants of the town of Fletcher. It is doubtful whether, under the statute, the court could lawfully have compelled the defendant to contribute towards the expense of building that portion of the highway which has been constructed by the plaintiff. These views, in which we all concur, render the consideration of the other questions raised by the counsel for the defendant, unnecessary. The proforma judgment of the county court is reversed, and judgment rendered for the defendant to recover its costs.